DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-12 and 15-21 are pending in this application.
Claims 1, 3, 5, 10 and 12 are currently amended.
Claims 4, 6, 13 and 14 are currently amended.
Claims 18-21 are newly added.
No new IDS has been filed by the Applicant.

Response to Arguments
The previous 112(a) and 112(b) rejections to the claims 1-17 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 103 rejections to the claims 1-17 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-3, 5, 7-12 and 15-21 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 10,
Ziraknejad et al. (US 10,231,128 B1) teaches receiving a first wireless signal carrying a first identification data; comparing the first identification data with a valid data; obtaining an account name and a password according to the first identification data and logging in to an operating system with the account name and the password; -e.g. see, col. 14, lines 63-67 and col. 15, lines 1-24; see also, Fig. 3C; col. 16, lines 38-46 of Ziraknejad 
Nguyen et al. (US 2016/0378992 A1) teaches before the electronic device enters the normal operating state, the electronic device is in a sleep or a shutdown state-[0014], [0024] of Nguyen.

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1 and 10 specific to the other limitations combination with:

receiving, by the wireless receiver, a first wireless signal carrying a first identification data by the wireless receiver while the electronic device is in a sleep state;
Comparing, by the embedded controller, the first identification data with a valid data;
determining that the first identification data matches the valid data;
obtaining, by the embedded controller, an account name and a password according to the first identification data;
providing, by the embedded controller, the account name and the password to the processing unit; 
executing, by the processing unit, the start procedure of an operating system upon receiving the account name and password from the embedded controller; and
logging in to the operating system, by the processing unit, with the account name and the password so as for the electronic device to enter the normal operating state;

Dependent claims 2, 3, 5, 7-9, 11, 12, and 15-21 are allowed as they depend from allowable independent claim 1 or 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAN DEBNATH

Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495